DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.  

Response to amendment

Claims 1, 8 and 15 have been amended. Claims 3, 7, 10, 14, 17 and 20 have been cancelled.  As a result, claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-19 are pending.
  
Applicant’s amendment with respect to the Objection of claims 1, 8 and 15 for minor informalities has been fully considered.  As a result, the objection has been withdrawn.

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is Non-Final.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11-12, 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 2015/0234832 A1) further in view of Arbajian (US 2009/0030709 A1) further in view of  Wana et al. (US 2012/0290565 A1).

Regarding claims 1, 8 and 15 Ji discloses a computer-implementable method for searching of contact information comprising: 
receiving a request for a member's contact information (see Ji paragraph [0042], the input module 320 is configured to retrieve one or more contact lists from a plurality of members of the online social networking service 100. In one example, the input module 320 sends a request to an application executing on a mobile device for a member); 
returning an initial list of candidates (see Ji paragraph [0043], the input module 320 receives a file that includes many contacts); 
and 
refining the initial list of candidates based on the aggregating (see Ji paragraph [0067], the filter module 340 applies the string filter 610 using a regular expression to determine whether any of the associations in the list of associations includes a predefined sequence of characters. In this example, predefined sequences of characters). 
Gardner expressly discloses calculating distance of the candidates to a point of reference on an organizational chart and assigning a score to the candidates based on distance (see Gardner paragraph [0053], the social connection filter engine 204 can determine user connections based on other types of sources for social relationships. For example, besides the social networks described above, the sources for social relationships can also include emails, micro-blogs, blogs, forums, user contact lists, corporate employee databases, organizational charts; see Gardner paragraph [0069], the ranking engine 208 assigns weights to the two factors (physical distance and social connection) based on a certain algorithm and calculates ranking scores for the second user devices 115 by applying the weights. In this way, a second user who has a closer social connection to the first user (e.g., family) than other users (e.g., friends, followers, etc.) may appear higher in the ranked list even if the second user is physically farther away from the first user than other users ranked lower. The ranking engine 208 instructs the user interface engine 210 to generate graphical data for displaying the ranked list);
calculating a number of email message exchanges between the candidates and the point of reference and generating a graph based on the number of email message exchanges and assigning scores to the candidates based on the email message exchanges (see Gardner paragraph [0085], one or more filter engines 204 filter the set of other user devices 115 received from the server based on connections between a set of second users associated with the other user devices 115 and the first user, the privacy settings of the second user devices 115 and the frequency of contacts between the set of second users and the first user. The method 400 can also include generating 410 a ranked list of filtered user devices 115 in a ranked order. For example, the ranking engine 208 rearranges the set of other user devices 115 based on their distances to the first user device 115 and/or closeness of the connections between the second users associated with the filtered user devices 115 and the first user); see Gardner paragraph [0020], A social network can be a type of social structure where the users may be connected by a common feature. The common feature includes relationships/connections, e.g., friendship, family, work, an interest, etc. The common features may be provided by one or more social networking systems including explicitly defined relationships and relationships implied by social connections with other online users, where the relationships form a social graph. In some examples, the social graph can reflect a mapping of these users and how they can be related); 
aggregating the scores based on the calculating distance and the graph (see Gardner paragraph [0085], the user interface engine 210 generates graphical data for providing a user interface that displays the ranked list of the filtered devices on the first user device 115);
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have calculating distance of the candidates to a point of reference on an organizational chart and assigning a score to the candidates based on distance.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).
Arbajian expressly discloses wherein a distance algorithm is used to determine lowest common ancestor (LCA) of the organizational chart represented as an n-nary tree (see Arbajian paragraph [0018], merging system 20 compares the inputted list 30 with a master organizational hierarchy 28 to identify the role and hierarchical position of each person in the list 30. As part of this process, merging system 20 includes a system 22 for finding a lowest common node in the master organization hierarchy 28 necessary to complete the sub-hierarchy 32. The lowest common node represents the lowest person in the master organization hierarchy 28 that is an ancestor for all of the people in the list 30. Note that the lowest common node is not necessarily a person in the list 30).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Arbajian into the method of Ji to have a distance algorithm is used to determine lowest common ancestor (LCA) of the organizational chart represented as an n-nary.  Here, combining Arbajian with Ji, which are both related to establishing communication based on relationship, improves Ji, by determining and understanding of what role each of the individuals plays within the organization for conducting an efficient meeting (see Arbajian paragraph [0003]).

Wana expressly discloses mapping geographical location of the candidates and the point of reference and taking into account geographical location when aggregating scores (see Wana paragraph [0077], data is retrieved for distribution lists and organization charts. Data collectors 114 may run asynchronously and independently of the requests to provide social graphs to collect such data passively. In such a manner or related process, distribution list and organizational hierarchy data associated with the requesting individual identified in step 602 is retrieved from database 116. This may include but not be limited to, geographical or location adjacency to organization members with whom the requesting member is organizationally or physically related by degrees of separation. For example, a peer may have an adjacency of one level of separation as may a subordinate or an immediate supervisor. An organization member four floors away or within another group, project team or other organizational structure may be provided a higher level of separation… see Wana paragraph [0081], At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wana into the method of Ji to have mapping geographical location of the candidates and the point of reference.  Here, combining Wana with Ji, which are both related to social networking, improves Ji, by providing system to calculate and generate a social graph scoring physically and organizationally close or important individuals within the organization that may be suggested to the organization joiner for meeting or exchanging communications (see Wana paragraph [0009]).

Regarding claims 4, 11 and 18, Gardner expressly discloses wherein the message exchanges are email messages (see Gardner paragraph [0053], the social connection filter engine 204 can determine if users are connected by checking users' contact lists or by determining if users have sent or received a certain number of emails (e.g., one email, five emails, 10 emails, 50 emails, etc.) to or from each other in a certain period of time (e.g., in a week, in a month, in a year, etc.). In another example, the social connection filter engine 204 can determine user connections by analyzing corporate employee databases or school alumni databases, etc. For example, the social connection filter engine 204 determines that users are connected if they have worked for the same employer or if they have studied at the same school). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have wherein the message exchanges are email messages.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).

Regarding claims 5 and 12 Gardner expressly discloses wherein the messages exchanges are taken over a period of time and taken periodically (see Gardner paragraph [0046],  the device detector 202 on the user device 115 generates its own token (e.g. one time or periodically) and transmits the token to the event server 107 for identification purposes. The device detector 202 transmits the token to the communication unit 251 on the user device 115 to be used in the discovery process with other user devices 115). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Ji to have wherein the messages exchanges are taken over a period of time and taken periodically.  Here, combining Gardner with Ji, which are both related to communicating based on relationship, improves Ji, by establishing the system can search and pair with each other based on Bluetooth discovery protocol without the user's participation (see Gardner paragraph [0008]).


Claims 2, 9 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 2015/0234832 A1) further in view of Arbajian (US 2009/0030709 1) in view of  Wana et al. (US 2012/0290565 A1) further in view of Liu (US 2015/227530 A1).

Regarding claims 2, 9 and 16, Liu expressly discloses wherein the returning the list of candidates includes phonetically similar candidates (see Liu paragraph [0057], Ranking is performed according to communication distances calculated in step 1021 in ascending order. Contacts with a same communication distance may be randomly ranked or, as a supplementary, ranked alphabetically by phonetic letters of names or ranked by the number of strokes of names; see Gardner paragraph [0053], the social connection filter engine 204 can determine user connections based on other types of sources for social relationships. For example, besides the social networks described above, the sources for social relationships can also include emails, micro-blogs, blogs). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Liu into the method of Ji to have returning the list of candidates that includes phonetically similar candidates.  Here, combining Liu with Ji, which are both related to communicating based on relationship, improves Ji, by providing the system that facilitates a user in quickly finding a desired contact when a capacity of an address book is large (see Liu paragraph [0005]).


Claims 6, 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ji at el. (US 2017/0155615 A1) in view of Gardner et al. (US 20150234832 A1) further in view of Debald et al. (US 2018/0198884 A1)

Regarding claims 6, 13 and 19, Debald expressly discloses wherein the aggregating the scores is adjusted based on feedback of choice of a user as to candidates (see Debald paragraph [0035],  relationships may be presented when viewing a person on a meeting invite in a communication application/service. The people service 210 may intelligently decide based on user context and the person in focus which data to show in which experiences. Feedback from client applications 202 may be used to increase an accuracy of inferences made by the people service 210). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Debald into the method of Ji to have aggregating the scores is adjusted based on feedback of choice of a user as to candidates.  Here, combining Debald with Ji, which are both related to communicating based on relationship, improves Ji, by providing context and social distance aware fast live people cards (see Debald paragraph [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164